Citation Nr: 0107461
Decision Date: 03/13/01	Archive Date: 04/17/01

Citation Nr: 0107461	
Decision Date: 03/13/01    Archive Date: 03/16/01

DOCKET NO.  91-56 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating by reason of individual 
unemployability due to service connected disabilities.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Joseph P. Gervasio, Counsel


ORDER TO VACATE

On March 31, 1998, the Board of Veterans' Appeals (Board) 
denied a claim of entitlement to a total rating by reason of 
individual unemployability due to service connected 
disabilities.  The record shows that in April 1997, while the 
claim for a total rating was in development for appeal, the 
veteran filed a claim of entitlement to compensation benefits 
for a right arm disorder under the provisions of 
38 U.S.C.A. § 1151 (West 1991).  The RO requested the 
pertinent medical records from the VA Medical Center, Biloxi, 
Mississippi.  This claim has not been adjudicated by the RO 
and was pending before the RO at the time of the March 31, 
1998, the Board decision.  

VA regulations provide that an appellate decision may be 
vacated by the Board at any time on the request of the 
appellant or his representative, or on the Board's own 
motion, when there has been a denial of due process.  38 
C.F.R. 20.904(a) (2000).

The Board finds that the claim for compensation benefits 
under the provisions of 38 U.S.C.A. § 1151 is interwined with 
the issue of unemployability benefits.  Thus, the March 31, 
1998 Board decision, which denied a total rating by reason of 
individual unemployability due to service connected 
disabilities and was entered prior to adjudication of 
38 U.S.C.A. § 1151 claim, was premature.  Hence, this 
decision violated the veteran's due process rights.  As such 
the March 1998 decision must be vacated.  Therefore, in order 
to assure due process of law and to afford the veteran every 
equitable consideration, the Board's decision of March 31, 
1998 is hereby vacated. 38 U.S.C.A. 7104(a) (West 1991); 38 
C.F.R. 20.904.  Accordingly, a new decision will be entered 
by the Board as though March 31, 1998 decision had not been 
made.


		
	ROBERT P. REGAN
	Member, Board of Veterans' Appeals



 



Citation Nr: 9809944	
Decision Date: 03/31/98    Archive Date: 04/14/98

DOCKET NO.  91-56 348	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to a total rating based upon individual 
unemployability due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

C.A. Skow, Associate Counsel


INTRODUCTION

The appellant served on active duty from March 1959 to April 
1962.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Jackson, Mississippi, Department of Veterans Affairs Regional 
Office (VARO).

The record does not show that VARO considered referral of 
this case to the Chief Benefits Director or the Director, 
Compensation and Pension Service, for the assignment of an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) (1997).  
The United States Court of Veterans Appeals (Court) has 
recently held that the Board is precluded by regulation from 
assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance; however, the Board is 
not precluded from considering whether referral to the 
appropriate first-line official is required.  The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  Floyd v. Brown, 
9 Vet.App. 88 (1996).  Moreover, the Court has also held that 
the Board must address referral under 38 C.F.R. § 3.321(b)(1) 
only when circumstances are present which the Director of 
VAs Compensation and Pension Service might consider 
exceptional or unusual.  Shipwash v. Brown, 8 Vet.App. 218, 
227 (1995).  Having reviewed the record with these holdings 
in mind, the Board finds no basis for action on the question 
of the assignment of an extraschedular rating.



CONTENTION OF APPELLANT ON APPEAL

The appellant contends that he is totally unemployable due to 
service-connected disability.


DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 
§ 7104 (West 1991 & Supp. 1997), has reviewed and considered 
all of the evidence and material of record in the appellants 
claims files.  Based on its review of the relevant evidence 
in this matter, and for the following reasons and bases, it 
is the decision of the Board that the preponderance of the 
evidence is against a total rating based upon individual 
unemployability.


FINDING OF FACT

The appellant does not have a single service-connected 
disability ratable at 40 percent or more and sufficient 
additional disability to bring the combined rating to at 
least 70 percent.


CONCLUSION OF LAW

The criteria for the assignment of a total disability 
evaluation based upon individual unemployability due to 
service-connected disability are not met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991 & Supp. 1997); 38 C.F.R. §§ 3.341, 
4.16 (1997).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board finds that the appellant has submitted 
evidence which is sufficient to justify a belief that his 
claim is well grounded.  38 U.S.C.A. § 5107(a) (West 1991 & 
Supp. 1997) and Murphy v Derwinski, 1 Vet.App. 78 (1990).  
Furthermore, the undersigned believes that this case has been 
adequately developed for appellate purposes by VARO and that 
a disposition on the merits is in order.

Service connection has been established for costochondritis 
on the left side with fracture of the 7th rib and 
compression neuropraxia of the 6th, 7th, and 8th 
intercostal nerves, status post fractures of the 
costochondral junctions (20%), status post incisional scar 
with pain and hypersensitivity along the left chest 
wall (10%), and old granulomatous disease (0%).  The combined 
disability rating is 30 percent.

Notably, the appellant also has significant nonservice-
connected disability.  These disabilities include a 
psychiatric disorder(s), hypertension, functional heart 
murmur, varicose veins of the left calf, esophageal 
stenosis/stricture, and cluster headaches.

The appellant was born on January [redacted], 1941, and he served on 
active duty from March 1959 to April 1962.  There is no 
indication on the appellants Form DD 214 that he was a 
combat veteran.

In November 1995, a VA medical review of the appellants 
claims folder was conducted, which reflects that appellant 
had an esophageal myotomy for achalsia in 1980 at a private 
hospital and was followed there for benign esophageal 
stricture.  A Mark IV transthoracic procedure was performed 
by the VA in July 1984 for severe reflux esophagitis.  The 
appellants post operative course was noted to be 
unremarkable.  In March and July 1985, the appellant reported 
a chest pain and hypersensitivity to the skin in the area of 
the incision in the left chest wall.  The November 1995 
reviewing physician noted there was apparent fracturing of 
the ribs during the operative procedure in 1984, which was 
not uncommon during forceful expansion of the thoracic 
incisions, and that the appellants complaints of chest pain 
were consistently present after the Mark IV procedure.

The appellant filed a claim for a total disability rating in 
April 1996.  At this time, he reported having worked 84 hours 
a week as an engineer captain for Tidewater Marine from 1976 
to 1984.  He further reported having a high school degree and 
having 1½ years of college education.  The appellant 
commented that he could not be responsible for things after 
his operations and breakdown.

In a lay statement dated September 1996, a long-time 
acquaintance of the appellant indicated that, since the 
appellants esophagus surgery in 1984, he has had severe 
disability including depression, weight loss, constant pain, 
headaches, nausea, and shortness of breath.  She further 
indicated that it was her belief that the appellant was an 
honest person who was unable to fake any symptoms of his 
condition and that there was no reason for him to fake his 
symptoms.  She indicated that she worked for the Social 
Security Administration (SSA) for 24 years and that, while 
she was not qualified to offer any medical opinions, she 
believed that the appellant was totally unemployable.

An undated lay statement received in January 1997 reflects 
that the appellant became incapacitated with pain upon 
attempting any physical activity.
In a lay statement dated January 1997, a member of the staff 
from the appellants church indicated that the appellant 
experiences severe pain when lifting the slightest object, 
has much difficulty with his digestive system, and [that] 
normal tasks seem to leave him totally exhausted.  He 
further indicated that he believed, having worked with and 
counseled many people throughout my career, Jon [sic] is 
without question totally disabled.

In January 1997, a personal hearing was conducted.  The 
appellant testified that he was totally unemployable due to 
service-connected disability.  The appellant denied any VA 
treatment for his service-connected disabilities in the last 
12 months.

In a lay statement dated January 1997, a friend of the 
appellants, and reportedly a health care professional, 
indicated that he has personal knowledge that the appellant 
had painful episodes due to disability, which requires 
assistance for ambulation and utilization of a pain 
controlling device.

In a lay statement received in January 1997, the appellants 
mother indicated that the appellant was disabled from left 
side pain resulting from his esophagus surgery in 1984, and 
resulting depression.
Records pertaining to an award of SSA disability benefits 
were received in April 1997.  A review of these records shows 
that, in May 1984, the appellant initially reported that he 
was unable to work because of esophageal trouble, nerves, and 
depression.  He reportedly had been unable to work since 
March 1984.  In December 1985, the appellant reported that a 
nervous condition, depression, stomach and chest pain, 
dizziness, and lung problems prevented him from working.  He 
reported that his conditions first bothered and kept him from 
working in July 1985.  When asked to explain how his 
conditions kept him from working, he reported that he had 
attacks about 8 or 9 times a week involving spasms in the 
stomach caused by a chemical imbalance, with subsequent 
weakness and nervousness lasting from 2 to 6 hours, which 
prevented him from doing anything, including lifting a coffee 
cup.  He further reported having constant muscle aches and 
that he never felt healthy or strong because of acute 
perphyria.  In describing his daily activities, the 
appellant indicated that he sometimes washed dishes, made 
beds, grocery shopped, cooked, visited friends, and drove in 
the country if there was no traffic.

The medical evidence associated with the SSA records included 
VA treatment records showing that, in October 1984, the 
appellant was reportedly seen in the past for episodes of 
psychosis or delirium, esophageal stenosis requiring 2 
surgical procedures and multiple esophageal dilations, 
psychosocial stressors that included his wife leaving him 
with their 2 children while he was hospitalized, generalized 
weakness, weight loss, fatigue and persistent nystagumus 
without vertigo, and continuous anxiety and agoraphobia.  VA 
treatment records reflect that the appellant was initially 
treated, by history, for psychiatric illness in 1980; VA 
psychiatric treatment records reflect various psychiatric 
diagnoses including generalized anxiety disorder, paranoid 
personality, adjustment disorder, and schizo-affective 
disorder.  Multiple SSA psychiatric evaluations were also 
conducted and psychological testing in 1986 revealed findings 
consistent with the presence of organic brain syndrome with 
symptoms of dementia.  Apart from psychiatric illness, VA 
treatment records dated 1984 and 1985 show that the appellant 
was treated for probable acute intermittent protoporphyria, 
thyroid nodule, Graves opthalmopathy, psychogenic impotence, 
left sided chest pain related to surgery for cardiac 
achalasia, and esophageal stricture status post esophageal 
dilation.  A left lung granuloma was noted in these records 
per chest x-ray.


Individual Unemployability

Total ratings for compensation may be assigned where the 
schedular rating is less than total, when it is found that 
the disabled person is unable to secure or follow a 
substantially gainful occupation as a result of a single 
service-connected disability ratable at 60 percent or more, 
or as a result of two or more disabilities, provided at least 
one disability is ratable at 40 percent or more, and there is 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 4.16 (1997).  In this case, we note that the schedular 
criteria pursuant to 38 C.F.R. § 4.16(a) (1997), have not 
been met.

The appellants service connected disabilities are rated as 
follows:  Costochondritis on the left side (20%), status post 
incisional scar with pain and hypersensitivity along the left 
chest wall (10%), and old granulomatous disease (0%).  The 
combined disability rating is 30 percent.

The United States Court of Veterans Appeals has held that, in 
those cases where the law and not the evidence is 
dispositive, the claim should be denied on the basis that 
there is an absence of legal merit or that the claimant lack 
entitlement under the law.  Sabonis v. Brown, 6 Vet.App. 426 
(1994).  Therefore, as the appellant does not have a single 
service-connected disability ratable at 40 percent or more 
and sufficient additional disability to bring the combined 
rating to at least 70 percent, the Board finds that the 
appellant has not presented a claim that satisfies the 
initial criteria necessary to support a claim for a total 
rating for compensation purposes based on individual 
unemployability.  Accordingly, entitlement to a total rating 
based on individual unemployability is not warranted.



ORDER

A total rating based on individual unemployability is denied.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1997), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
